Exhibit 10.16
PIPER JAFFRAY COMPANIES
2009 Compensation and Benefits for Non-Employee Directors

                      Amount   Objective   Time and Terms of Payment
Annual Cash Retainer
  $ 50,000     Consideration for Board and committee service for the current
calendar year   Paid on the first business day in January. For directors joining
the Board after January in any year, a pro rata amount will be paid on the date
the director is elected to the Board based on the number of days during which
the director will serve on the Board during that year.
 
               
Additional Annual
Cash Retainer for Lead
Director and
Committee
Chairpersons
  $8,000 Lead Director
$8,000-Audit
$5,000-Others   Consideration for service as lead director or committee
chairperson for the current calendar year   Paid on the first business day in
January.
 
               
Initial Equity Grant
  500 Shares   Establish PJC equity interest upon initial election to the Board
to align director and shareholder interests   Shares of PJC common stock granted
on the date of the director’s initial election or appointment to the Board.
 
               
Annual Equity Grant
  1,000 Shares   Incentive compensation for continuing service on the Board and
enhanced alignment of director and shareholder interests   Shares of PJC common
stock granted on the date of the annual meeting of shareholders to any director
whose service on the Board will continue following the annual meeting. For
directors joining the Board after the annual meeting in any year, an equity
award will be granted on the date the director is elected to the Board covering
a pro rata number of shares based on the number of days during which the
director will serve on the Board during that year.
 
               
Deferral Opportunity
  Up to $58,000
Up to 1,000 shares   Increase equity
stake by directors   Annual opportunity to participate in the Amended and
Restated Piper Jaffray Companies Deferred Compensation Plan for Non-Employee
Directors, permitting deferral into phantom stock units of all or a portion of
the director’s annual cash compensation for service as a Piper Jaffray Companies
director, and deferral of any shares granted in consideration of the director’s
service as a director. To participate in any year, irrevocable election must be
made by December 31 of the preceding year for continuing directors and on the
date of initial election or appointment to the Board for new directors. Annual
opportunity to change the subsequent year’s election. The deferral date for the
cash retainer is the first business day in January each year; the deferral date
for the equity grant is the date of the annual meeting of shareholders each
year.
 
               
Charitable Gift
Matching Program
  Up to $1,500   Encourage charitable giving   Pursuant to the Piper Jaffray
Gift Matching Program, Piper Jaffray will match directors’ gifts to eligible
organizations dollar for dollar from a minimum of $50 up to an aggregate maximum
of $1,500 per year (the same terms and conditions as are applicable to
employees).
 
                Reimbursement of Out-of-Pocket Expenses   In addition to the
foregoing, non-employee directors will be reimbursed for reasonable
out-of-pocket expenses incurred in connection with their service on the Board
and Board committees.

 